Exhibit 23 Consent of Elliott Davis, LLC CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Security Federal Corporation We consent to incorporation by reference in the Registration Statement No. 333-31500, 333-102337 and 333-136813 on Form S-8 of our report dated June 20, 2011, relating to the consolidated balance sheet of Security Federal Corporation and subsidiaries as of March 31, 2011 and the related consolidated statements of income, changes in shareholders' equity and comprehensive income and cash flows for the year then ended, which report appears in the March 31, 2011 Annual Report on Form 10-K. /s/ Elliott Davis, LLC Columbia, South Carolina June 20, 2011
